Citation Nr: 1725510	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for headaches. 

2. Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis (a right knee disability).

3. Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis (a left knee disability). 

4. Entitlement to service connection for osteoporosis.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1975 to March 1977, December 1990 to June 1991, and January 2003 to December 2003.  He also had unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2007 rating decision was a reconsideration of the May 2006 rating decision, which, in pertinent part, granted service connection for bilateral knee osteoarthritis and assigned an initial 10 percent rating for each knee.  The August 2007 rating decision, in pertinent part, granted a separate 10 percent rating for right knee instability and continued the 10 percent ratings for right and left knee osteoarthritis.  The March 2011 rating decision granted a 30 percent rating for headaches, effective May 7, 2010.

In terms of representation, the Veteran most recently, in May 2017, executed a new power-of-attorney appointing the North Carolina Division of Veterans Affairs as his representative for all VA claims.  This new appointment effectively revoked the prior appointment of the VFW.  Id.  

The record shows that the Veteran was in receipt of a TDIU from June 8, 2011, to February 10, 2012, and has been in receipt of a 100 percent combined schedular rating thereafter.  The Board considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities prior to June 2011.  See VA Form 9 reflecting that the veteran has been out of work since June 21, 2011.  Therefore, entitlement to a TDIU is not considered part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of this claim.

The record reflects that the Veteran's most recent VA examination for his bilateral knees and headaches occurred in August 2010.  The fact that a VA examination is over six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran stated in September 2011 that he was having headaches as often as every other day, or daily some months.  He also stated that his bilateral knee condition was "worsening daily."  The Board finds these statements to be evidence of possible worsening since the last VA examination.  Therefore, new VA examinations are needed to assist in determining the current severity of the Veteran's service-connected migraine headaches and bilateral knee disabilities.  Snuffer, 10 Vet. App. at 400.  

In addition, the Veteran stated in his October 2011 VA Form 9 that he was enclosing a headache log; however, the Board is unable to locate it in the claims file.  Therefore, the Veteran should be given an opportunity to re-submit this evidence.

Moreover, the record reflects that VA-generated evidence has been added to the claims file since the claims were last adjudicated in the April 2010 and August 2011 Statements of the Case (SOCs).  In this regard, after the SOCs, the following evidence was added to the claims file:  VA examination reports for migraines and knees in August 2010, a General Medicine Disability Benefits Questionnaire (DBQ) was completed in November 2012, Social Security Administration records were added to the claims folder in May 2016, and service department records were added in March 2017.  Because a supplemental statement of the case (SSOC) was not issued with consideration of this new evidence and as there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new evidence, a remand is also required for the AOJ to consider the new evidence in a SSOC.

The Veteran is diagnosed with hypertension.  He contends that his hypertension symptoms manifested within one year following his period of active duty in 2003.  He also stated that his hypertension has been aggravated by the pain from his service-connected disabilities.  The Veteran has not yet been afforded a VA examination.  A VA examination in this instance is warranted.  There is evidence of a current diagnosis of hypertension and the Veteran's service treatment records document elevated blood pressure readings, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed hypertension first manifested in service, within one year following a period of active service, or is otherwise related to, or caused by, service.

The Veteran is also diagnosed with osteoporosis.  He contends that this condition is related to exposure to environmental hazards during his deployments in Southwest Asia, to include burn pits.  The Board notes that the Veteran is in receipt of service-connection for numerous musculoskeletal disabilities.  The VA must provide a VA examination in this instance as there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed osteoporosis is related to or caused by service, to include as secondary to any service-connected disabilities.




Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records, and any identified private treatment records.

2. Inform the Veteran that the headache log referenced in his September 2011 Substantive Appeal is not in the record.  Afford him an opportunity to resubmit this evidence.

3. Then, schedule the Veteran for a VA examination to determine the nature and severity of his bilateral knee disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.  

To the extent possible, the examiner should differentiate any functional limitation or symptoms caused by the service-connected bilateral knee disabilities versus the service-connected bilateral hip disabilities.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A thorough explanation must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his headache disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

5. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed hypertension is related to, or caused by, service.  The examiner is asked to discuss any elevated blood pressure readings in the Veteran's service treatment records and any significance they may have on the current diagnosis.

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

6. Schedule the Veteran for a VA examination to determine the nature and severity of his osteoporosis.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed osteoporosis is related to or caused by service, to include exposure to environmental hazards, including burn pits, in Southwest Asia?

b. Is it at least as likely as not i.e., 50 percent or greater probability) that the currently diagnosed osteoporosis is related to, caused by, or AGGRAVATED BY the Veteran's service-connected disabilities, to include osteoarthritis?  

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

7. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


